 1   MAHONEY LAW GROUP, APC
     KEVIN MAHONEY (SBN 235367)
 2   KATHERINE J. ODENBREIT (SBN 184619)
     249 East Ocean Boulevard, Suite 814
 3   Long Beach, CA 90802
     Telephone:     (562) 590-5550
 4   Facsimile:     (562) 590-8400
     Email: kmahoney@mahoney-law.net
 5          kodenbreit@mahoney-law.net
 6   Attorneys for Plaintiff
     DARREN WONDERLY
 7
     JACKSON LEWIS P.C.
 8   NATHAN W. AUSTIN (SBN 219672)
     EVAN D. BEECHER (SBN 280364)
     400 Capitol Mall, Suite 1600
 9   Sacramento, California 95814
     Telephone:    (916) 341-0404
10
     Facsimile:    (916) 341-0141
11   Email: austinn@jacksonlewis.com
            evan.beecher@jacksonlewis.com
12   Attorneys for Defendant
13   SHERIFF DONNY YOUNGBLOOD
14                                     UNITED STATES DISTRICT COURT
15                                   EASTERN DISTRICT OF CALIFORNIA
16   DARREN WONDERLY, individually and on                   CASE NO. 1:16-cv-01621-LJO-JLT
     behalf of those similarly situated,
17                                                          [PROPOSED] ORDER GRANTING
                      Plaintiff,                            JOINT STIPULATION TO STAY
18                                                          PROCEEDINGS AND VACATE FUTURE
             v.                                             HEARING DATES
19
     SHERIFF DONNY                 YOUNGBLOOD AND (Doc. 102)
20   DOES 1 through 50,
21                    Defendants.
22

23

24

25

26
27

28
                                                        1
     Joint Stipulation to Stay Proceedings and Vacate        Darren Wonderly v. Sheriff Donny Youngblood, et al.
     Future Hearing Dates; [Proposed] Order                                        Case No. :16-CV-01621-JLT
 1

 2
                                                  [PROPOSED] ORDER
 3
                The Court, having considered the foregoing stipulation of the parties, and good cause
 4
        otherwise appearing therefor, makes the following order:
 5
                IT IS ORDERED THAT:
 6
                1.       All proceedings, including but not limited to written discovery, depositions,
 7
        subpoena of records, all motions and hearings, and all deadlines related to motions and hearings,
 8
        including the May 10, 2021 deadline for Plaintiff’s Motion to Certify Class, shall be stayed
 9
        pending approval of the proposed Settlement Agreement by the Board.
10
                2.       If the proposed Settlement Agreement is not approved by the Board, then this
11
        Stipulation shall no longer be binding, and the case shall proceed per applicable Federal Rules of
12
        Civil Procedure and the local rules of the United States District Court of the Eastern District of
13
        California. In this event, the current deadlines will be vacated by Order of the court to avoid
14
        prejudice to any party.
15
                3.       No later than June 30, 2021, the Parties will advise the Court on the status of the
16
        settlement or if a settlement is not finalized, a proposed Amended Scheduling Order.
17
                4.       Nothing in this Stipulation and Order is intended to limit or waive any rights the
18
        parties may have.
 19
IT IS SO ORDERED.

     Dated:    May 20, 2021                                _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
19


24

25

26
27

28
                                                            2
        Joint Stipulation to Stay Proceedings and Vacate        Darren Wonderly v. Sheriff Donny Youngblood, et al.
        Future Hearing Dates; [Proposed] Order                                        Case No. :16-CV-01621-JLT
